         Case 1:19-cr-00753-PGG Document 57 Filed 08/10/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA,

            -against-                                             ORDER

VICENTE ROBLES CASTRO, JR.,                                   19 Cr. 753 (PGG)

                        Defendant.


PAUL G. GARDEPHE, U.S.D.J.:

              It is hereby ORDERED that the sentencing of Defendant, scheduled for August

25, 2020, will now take place on November 12, 2020 at 4:00 p.m. Any submissions on behalf

of the Defendant are due October 22, 2020, and any submission by the Government is due on

October 29, 2020.

Dated: New York, New York
       August 10, 2020
